 WM. R. WHITTAKER CO., LTD.33lterstate operations on the basis of its combined direct outflow, whichundoubtedly exceeds $250,000.16 If jurisdiction can be asserted overMonterey on such basis, then the Employer's services to Monterey,would satisfy all the requirements for indirect outflow; i. e., they areperformed for an enterprise over whom the Board would assert juris-diction,on the basis of its direct outflow.The majority's attemptedcomparison of this case to theNew Jerseycase (see footnote 4 of themajority opinion) is poorly drawn.That case involved sales to unitsof a retail chain and the decision, that sales to units of multistate chainswill not be regarded as indirect outflow, unless the unit of the multi-state chain itself meets the Board's direct outflow standard, was clearlylimited to sales to retail enterprises.And with good reason. The re-tail standards, unlike the nonretail standards, do not provide for as-sertion of jurisdiction over a multistate enterprise on the basis of thetotal direct outflow of the enterprise.In summary then, I would first find that jurisdiction should beasserted because the Employer's operations satisfy the Board's indirectoutflow jurisdictional standard, for the reasons discussed in the firstpart of this opinion.However, in the absence of a majority in sup-port of that view, I think it is imperative that the Board remand theproceeding to develop complete evidence on the other possible basesfor the assertion of jurisdiction suggested above. I think the Boardis under an obligation to so act in this matter, particularly in view ofthe program of the Federal Government concerning the shortage of,oil in world commerce caused by the interruption of the movement ofoil from the Middle East. I know of no possible justification for refus-ing to take that action which is what this Board has done in other less'important cases where commerce data was incomplete and it appearedthat a reopened record with more complete information would permitthe assertion of jurisdiction.For the foregoing reasons, I dissent from the action taken by mycolleagues dismissing the petition in this case.10Monterey's gross revenues from such operations approximate $6,000,000.Wm. R. Whittaker Co., Ltd.andInternational Union, Allied In-dustrialWorkers of America, AFL-CIO, Amalgamated Local400, Petitioner.Case No. 01-RC-4408.February 8, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Hailey, hearing,117 NLRB No. 38. 340DECISIONS OF NATIONALLABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefromprejudicial error and are herebyaffirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engagedin commercewithin themeaning of,the Act.2.The labor organizations involvedclaim to represent certainemployees of the Employer.3.A question affectingcommerce existsconcerningthe representa-tion ofemployees of the Employer within the meaning of Section 9,.(c) (1) and Section 2 (6) and (7) of the Act.I.The Employer designs and manufactures aircraftvalves andaccessoriesat its plant 1, in Hollywood, California, and at its plant2, some 20 milesaway, in Lynwood, California.The Petitioner andthe Intervenor, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, AFL-CIO, agree thatthe production and maintenance employees at the Lynwood plantalone constitute an appropriate bargaining unit.The Employer con-tends that the petition should be dismissed on the ground that theonly appropriate unit is a two-plant unit which includes the em-ployees at plant 1 and plant 2.Plant No. 1 generally works on fuel and air valves, the largest pro-duction item, while plant 2 generally works on hydraulic valves.Withrespect to production, a considerable degree of interdependence existsbetween the plants.Thus, orders and designs originate at plant 1,while fabrication, inspection, and assembly are carried on at bothplants.Approximately half of the total value of the end products ismade up of parts purchases from outside firms.The major portionof finished parts is handled at plant 2, and three-quarters of these areshipped to plant 1 for further processing and filial shipment.Up to10 percent of the shipments from plant 2 to plant 1 return again toplant 2 for further processing and final shipment.Few if any valvesgo from plant 1 to customers without being assembled with purchasedor finished parts from plant 2, and all of the valves emanating fromplant2 are subject to accounting and engineering processing at plant 1.In 1951, the Employer took steps to integrate the management andoperation of the two plants.As a result, they are now under the singlemanagement of a president and a board of directors.Administrativeheadquarters for both plants is at plant 1, at which point the Em-1 The hearing officer referred to the Board the Petitioner's motion to amend its petitionby substituting the designation by which it is herein set forth for "International Union,United Automobile Workers of America, AFL-CIO," the name which appears on its peti-tionWe find without merit the Employer's objection to the motion on the ground thatthe Petitioner has failed to make a sufficient showing of interest or to achieve compliancewith the filing requirements of the Act under its new designation, as it appears that thechange was one in name onlyThe motion is therefoie granted, and the petition andother formal papers are hereby amended to ieflect the Petitioner's correct nameThe Employer's request for an oral argument is denied, as in our opinion the recordsufficiently piesents the positions of the parties and the issues WM. R. WHITTAKER Co., LTD.341ployer's companywide records are kept.There is centralized responsi-bility for engineering, production, finance, purchasing, sales, account-(ing,personnel, industrial relations, and payroll tabulating.TheEmployer uses standardized production and payroll forms which pri-marily reflect the Employer's operations on the basis of a breakdown ofits operations into the four main subdivisions of manufacturing, engi-neering, general, and administrative, rather than by plant.A shuttlesystem of trucks and other vehicles operates between the plants.Per-sonnel and industrial relations are centrally formulated and uniformlyapplied at both plants.On the other hand, there is no history of collective bargaining forthe production and maintenance employees, and no labor organizationseeks a unit of broader scope at the two plants.Plant 1 and plant 2 aregeographically separated by some 20 miles and are situated in differ-ent industrial communities.There is virtually no interchange of pro-duction and maintenance employees between the two plants.Al-though personnel and industrial relations policies are uniform for thetwo plants, the interplant manager of personnel and industrial rela-tions has an office and staff headed by an assistant at each of the plantsto administer such policy.Each plant is located in a separate anddistinct community, and although employment advertisements areplaced in the same newspapers, hiring is done locally, subject to thegeneral authority of the interplant manager of personnel and indus-trial relations.A substantial number of departments at each planthave no counterpart at the other plant.Department managers andforemen at each plant also approve discharges, promotions, leaves ofabsence and sick leave, and handle grievances, subject to the generalauthority of the interplant manager.With respect to military termi-nation pay and profit-sharing retirement pay, there is one seniority listfor both plants; with respect to layoffs, however, there are separate listsfor each plant.Other things being equal, seniority is a factor indischarges.In these circumstances, in view of the geographic separation, the lackof employee interchange, the degree of local plant autonomy, the ab-sence of bargaining history for the production and maintenance em-ployees, and the 'tact that no other labor organization seeks a broaderunit, we find, notwithstanding the considerable degree of integrationwhich exists between the two plants, that a unit confined to the produc-tion and maintenance employees at plant 2 is appropriate.'The Disputed CategoriesThe parties generally agree that a production and maintenance unitis appropriate.They disagree, however, with respect to certain em-ployee classifications, herein below found to be office clerical, plant2 Sehwien EngineeringCo ,114 NLRB 173 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical, or technical, and with respect to certain alleged supervisoryclassifications.The Employer would include, and the Petitioner andthe Intervenor would exclude, all of these classifications.(a)Office clerical employees and related categories'Cost clerks, file clerks, general office clerks, Kardex clerks, and themail clerk :The cost clerks, in the cost estimating department, calcu-late labor and material costs, overhead expenditures, and general costs.The file clerks, the majority of whom are in production control, per-form the customary office work of their calling, including the handlingof the Employer's accounting forms.The general office clerks, invarious departments in the area of production control, perform avariety of office work, frequently overlapping the functions of the fileand Kardex clerks.Kardex clerks, in the production control depart-ment, run the Kardex machine, preparing inventory control cards.The mail clerk picks up and delivers mail.Clerk-typists,clerk-typists-shop,and clerk-typists-department:The clerk-typists work in personnel, production control, billing, engi-neering, liaison, purchasing, cost estimating, tool and design, technicalrecords, maintenance, metal finishing, receiving, transportation, andinspection, performing a variety of typing duties.Microfilm operators, multilith operators, and key punch operators:Microfilm operators and multilith operators in the technical recordsdepartment preserve and reproduce the Employer's records on theirrespective machines.Key punch operators, under the tabulating man-ager, record numerical data.-Production control planners, production control schedulers, andmaterial control planners:Production control planners, reporting tothe production manager, initiate shop orders and purchase requisitionsand maintain record controls over parts on order and against require-ments.Production control schedulers, reporting to the productionmanager, work in the production control office, performing work of aprimarily clerical nature, including the compilation of backlogs frommaster schedules and the preparation of work orders so as to maintainshipment schedules.Material control planners in the productioncontrol department office initiate requisitions for raw materials andparts, schedule incoming material, and request disposition of obsoleteor excess materials and parts.Secretaries and stenographers:Secretaries, in various departments,and stenographers, in the production control and technical recordsdepartments, perform the usual duties of their calling, includingtyping.Tabulator analysts and tabulator setup men:The tabulator analystsstudy problems submitted by department heads regarding placingsystems on tabulating equipment, plan new accounting methods, de- WM. R. WHITTAKER Co., LTD.343sign tab cards and forms for new clerical processes, and,.estimate thecost of conversions to tabulating systems.The tabulating setup menwire and set up tabulating machines.We find that the employees set forth above have the usual dutiesof office clerical employees or perform work closely allied with thatof office clerical employees.Under these circumstances, we shallexclude them from the unit.'(b)Plant clerical employees and related categoriesBuyers, buyers-purchasing or outside production, and buyers-raw material:The buyers report to the director of purchasing andoutside production.They contact distributors, jobbers, and factorywarehouses for the purpose of purchasing raw material stock andmiscellaneous items.They have desks in factory areas and frequentlycontact employees in the plant proper, checking on purchasing needs.They do not pledge the Employer's credit.Bond room clerks, inventory control clerks, receiving clerks, andstock clerks:Bond room clerks receive packages and physically pre-pare the Employer's product for final shipment. Inventory controlclerks, under the internal auditor, work in the stockroom, takingphysical inventory of stock.Receiving clerks, under the assistant tothe production manager, physically handle all smaller parts and sup-plies received at the receiving room and transport them to their desti-nation.Stock clerks, under the stockroom manager, physically handleand record materials in the stockroom.Production control coordinators, followup men-purchasing, outsideproduction f ollowup men:Production control coordinators, workingin the production control department, check on shortages due on past-due schedules, follow up on changes which curtail shipping schedules,maintain up-to-date information on parts number changes, and issueweekly past-due reports giving reasons for past-due conditions; theyspend considerable portions of their time in factory areas.Followupmen-purchasing and production followup men, attached to the pur-chasing department office, contact vendors and suppliers for deliveriesof parts and materials.Traffic coordinators, stock dispatchers, inside expediters, and shopexpediters:Traffic coordinators, working in an office in the shippingarea, dispatch and maintain records of the movement of companyvehicles.The stock dispatchers prepare the necessary paperworkfor, and maintain a log relative to, parts dispatched from their station.Inside expediters, in the production control department, check on allphases of work from the time a unit is received for servicing until itis returned to the customer. Shop expediters, in the production con-BlnternationaZ Smelting and RefiningCompany,106 NLRB 223;Northrop Aircraft,Inc.,110 NLRB 1349. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrol department, process requirements on shortage sheets, check onproduction, report production problems, and check on the flow ofparts through manufacturing to shipping.Timekeepers:Timekeepers extend all timecards, compare them withshop cards, enter time on weekly absentee reports, enter jobs on shopcards, and clock employees in and out of jobs; they work at desks infactory areas and are supervised by the tabulating departmentmanager.Tool control coordinators:These employees work in an office in thetool coordinating department, maintaining record controls on requestsfor new tools and the reworking of tools and on the movement oftools in and out of tool cribs; they also list and enter tool schedulingorders.We find that the clerical employees described above perform workwhich is closely allied to that of the production and maintenanceemployees, and we shall therefore, in accordance with establishedpolicy, include them in the unit.'(c)Technical employeesEngineering coordinators:Engineering coordinators supply theproduction departments with production drawings and assist liaisonengineers, design engineers, and technical writers in transmittingtechnical data to the production departments.Cost estimators:Cost estimators, under the cost estimating man-ager, analyze engineering drawings to determine the cost of manufac-ture of parts and valves.Draftsmen:Draftsmen work in maintenance or on the chief pro-duction engineer's staff, performing routine drafting work.Production engineers, quality control engineers, tool engineers, andtool design engineers:Production engineers determine the operationsequence of production processes.Quality control engineers work inthe inspection department, setting up and maintaining standards andrecords for quality control.Tool engineers and tool design engineers,in the tool design and processing department, determine thetypeoftooling to be used in production.Tool designers and tool designers checkers, tool liaison engineers,and tool planners:Tool designers and tool designers checkers, work-ing at drafting boards, prepare layouts and designs of assemblies, jigsand attachments, tools, dies, and fixtures.Tool liaison engineers as-sure continuous production by handling problems arising in the4 A. C. Smith Corporation,Air Frame Component Division,102 NLRB 1116;NorthropAircraft, Inc.,110 NLRB 1349;Buzza-Cardozo Company,99NLRB 40.Even in theabsence of a bargaininghistory, theBoard customarily includes plant cler-ical er/ployeesin units ofplant employees,where, as here,inclusion is in issue.SeeTheAmericanNews Company,93 NLRB 1566, footnote3:Yale and Towne ManufacturingCompany,112 NLRB 1268, at 1270 WM. R. WHITTAKER CO., LTD.345course of production processing, production, or inspection tests.Tool planners determine tool, fixtures, and equipment required forspecific operations for the production of parts by studying engineer-ing blueprints and using knowledge of the functions and proceduresof various departments and the capacities of machines.Tool liaison employees and liaison, tool design, and processingemployees:These two classifications of employees under the chiefproduction engineer, spend all of their working time in the shop coor-dinating tooling problems between production and production engi-neering; determine whether tooling specified in operation order isadequate; help setup men; and make recommendations for the rede-sign of worn tools or fixtures.Assembly and test technicians:Assembly and test techniciansassemble and test assemblies, on prototype and experimental jobs andon new production jobs; they also repair and rebuild damaged preci-sion assemblies and make setups.We find that all of the employees described above are technicalemployees, and as there is a dispute as to their inclusion in the unit,we shall exclude them from the unit.'(d)The alleged supervisorsGroup leaders:Group leaders are paid up to 10 cents an hour more,if hourly paid, or $20 a month more, if salaried, than the highest paidemployee under them.They are charged to the same account as theemployees they lead.They work on production and lead fewer em-ployees than do the leadmen, discussed below.They spend substantialportions of their working time in the transmittal of orders and workinstructions received from their supervisors or leadmen to theemployees in their charge, and correct these employees when neces-sary.They also perform the same kind of work as those under them.They do not hire or discharge or effectively recommend changes inemployee status.We find that their powers of direction are merelyroutine and that they are therefore not supervisors.6Accordingly,we shall include group leaders in the unit.Leadmen:Leadmen work in various departments. They are paidin the same manner as, and up to 20 cents an hour or $35 a monthabove, the highest paid employees under them, exclusive of groupleaders.They transmit orders from their supervisors and work in-structions, working with their groups to see that the work is properlydone, and spending a major portion of their working time in worksimilar to that performed by the group. They average 40 to 50 percentof their time in production work. Their work requires thorough famil-iarity with tools and operations and a considerable degree of, skill.5Lamson Co? poration,100 NLRB 667.6Legion Utensils Company,109 NLRB 1327. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheir production time is charged to the same account as that of theemployees in their charge, but their instruction time is charged tospecial leadmen accounts.Although leadmen take charge of their departments during theabsencesof their foremen, they do not at such times exercise theforemen's' supervisory authority?We find that the leadmen are notsupervisors, and we shall therefore include them in the unit hereinfound appropriate.8We- find that all production and maintenance employees at theEmployer's valve and valve accessories manufacturing plant No. 2,at Lynwood, California, including group leaders, leadmen, and theemployees in Appendix A attached hereto, but excluding the employeesin Appendix B attached hereto and department managers, foremen,and other supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]7 Although thetestimony of one of thePetitioner'switnesses tended to indicate theexercise ofsupervisory authorityduring those occasions when the leadmen substitute fortheir foremen,this testimonyappears tobe based on hearsay and was directly contra-dicted by the interplantmanager anda departmentsupervisorwho testifiedthat the lead-men at no time made effective recommendations or possessed or exercised any supervisoryauthority.8Douglas Eaton Manufacturing Company,110 NLRB 192.APPENDIX A1.PRODUCTION AND MAINTENANCE EMPLOYEESAssemblerBurrerCarpenter, Maintenance orFinish.Electrician, MaintenanceExpediter, Parts MoverGage Crib AttendantGrinder, ProductionGrinder, Tool and CutterInspector, Assembly FloorInspector, BenchInspector, CentralInspector, Drill and MillInspector, FloorInspector, GageInspector, Line (Turrets, Auto-matics, Grinders)Inspector, Outside ProductionInspector, ReceivingInspector, Tool and PrototypeJanitorJanitressLaborerMachinist, ProductionMachinist, PrototypeMechanic, AutomotiveMillwright, MaintenanceOperator, Bench LatheOperator, BorematicOperator, Drill PressOperator, Engine Lathe, Produc-tionOperator, Engine Lathe, Proto-typeOperator,Engine Lathe, Har-dinge WM. R. WHITTAKER CO., LTD.347Operator, HoningOperator, Jig Bore SetupOperator, LappingOperator, MillingOperator, Milling PrototypeOperator, Punch PressOperator, Turret LatheOperator, Automatic Screw Ma-chine, Brown & SharpePainter, Production or Mainte-nancePlaterPlumber, MaintenancePolisher and BufferTechnician, BurringTechnician, Honing and LappingTester (Hydraulic, Solenoids,Valves)Tool Crib ManTool and Die MakerTool MakerTruckdriver and DriverWelder, Combination CertifiedWelder, MaintenanceWelderII.PLANT CLERICAL EMPLOYEESBuyerBuyer, Purchasing or OutsideProductionBuyer, Raw MaterialClerk, Bond RoomClerk, Inventory ControlClerk, ReceivingClerk, StockCoordinator, Production ControlCoordinator, TrafficDispatcher, StockExpediter, InsideExpediter, ShopFollowup Man, PurchasingOutsideProductionFollowupManTimekeeperTool Control CoordinatorAPPENDIX BI.MANAGERIAL AND PROFESSIONAL EMPLOYEES AND SUPERVISORSActing SupervisorAssistant Foreman, MaintenanceAssistant Supervisor, HoningAssistant TabulatingManagerAssistant, PersonnelAssistant to PlantEngineerCookForeman, MaintenanceForeman, AssemblyGuardHelper, CookInterviewer, EmploymentLeadman, Plant SecurityManager, Special PackagingSectionManager, Stock RoomManager, Tabulating and Pay-rollManager, Tool ControlManager, TrafficMatronNurse, IndustrialOutside Production AgentPBX Relief, General OfficePBX ReceptionistPlant Security AdministratorPurchasing AgentSecretary, ExecutiveSpecial Assignments, CMPSpecial Assignments, OutsideProductionSupervisor,Burring 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor, Central DispatchSupervisor, Drill ,and MillSupervisor, InspectionSupervisor, Material ControlSupervisor, Metal FinishingSupervisor, Punch PressSupervisor, Subcontract BuyersSupervisor, Technical RecordsTool Designer, ChiefII.CLERICALClerk, CostClerk, FileClerk, General OfficeClerk, KardexClerk, MailClerk-TypistClerk-Typist-ShopClerk-Typist-Dept.Material Control PlannerEMPLOYEESOperator, Key PunchOperator, MicrofilmOperator, MultilithProduction Control PlannerProduction Control SchedulerSecretaryStenographerTabulator, AnalystTabulator, Setup ManIII. TECHNICAL EMPLOYEESCoordinator, EngineeringCost EstimatorDraftsmanEngineer, ProductionEngineer, Quality ControlEngineer, ToolEngineer, Tool DesignLiaison, ToolLiaison, Tool Design andProcessingTechnician, Assembly and TestTool DesignerTool Design CheckerTool Liaison EngineerTool PlannerG. F. LasaterandLocal 47, Chauffeurs,Teamsters&Helpers,affiliate of International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO.Case No. 16-RC-1991.February 11,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before J. Howard Stark,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer operates a trucking service in the State of Texas.During the last 12 months, the Employer received $185,000 fromCarter Publications, Inc., for hauling copies of its newspaper, theFortWorth Star-Telegram, from Fort Worth to various points inTexas.The Fort Worth Star-Telegram publishes nationally syndi-117 NLRB No. 47.